Exhibit 10.2



INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan
Stock Option Award Agreement for Non-U.S. Participants
This Stock Option Award Agreement for Non-U.S. Participants (the “Option
Agreement”), including any special terms and conditions for the Participant’s
country set forth in the appendix attached hereto (the “Appendix”) (the Option
Agreement and the Appendix, together, this “Agreement”) is made by and between
INC Research Holdings, Inc., a Delaware corporation (the “Company”), and [●]
(the “Participant”), effective as of [●] (the “Date of Grant”).
RECITALS
WHEREAS, the Company has adopted the INC Research Holdings, Inc. 2014 Equity
Incentive Plan (as the same may be amended and/or amended and restated from time
to time, the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement, and capitalized terms not otherwise defined in this
Agreement will have the meanings ascribed to those terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant of a Stock Option to purchase shares of Common Stock (“Shares”),
subject to the terms and conditions set forth in the Plan and this Agreement
(including the Appendix).
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Stock Option Award. The Company has granted to the Participant,
effective as of the Date of Grant, the right and option to purchase, on the
terms and conditions set forth in the Plan and this Agreement, all or any part
of an aggregate of [●] Shares, subject to adjustment as set forth in the Plan
(the “Option”). The Option is intended to be a Nonqualified Stock Option.

2.
Exercise Price. The exercise price of the Option is $[●] per Share, subject to
adjustment as set forth in the Plan (the “Exercise Price”).

3.
Vesting of Option. Subject to the terms and conditions set forth in the Plan and
this Agreement, the Option will vest as follows:

(a)
General. Except as otherwise provided in Sections 3(b) and 4, the Option will
vest in equal annual installments of 25% of the Shares over a four -year period
on each anniversary of the Date of Grant, subject to the Participant’s continued
Service through each applicable vesting date.

(b)
Change in Control. The Option will become fully vested immediately upon the
Participant’s termination of Service in the event that the Participant’s Service
is terminated by the Company without Cause (as defined in the Plan) or if
Participant resigns for Good


6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



Reason at the time of, or within 12 months following, the consummation of a
Change in Control occurring after the Date of Grant.
As used in this Agreement, “Good Reason” shall mean the occurrence, without
Participant’s express written consent, of any of the following events: (i) a
material reduction in Participant’s base salary or Target Bonus percentage under
the INC Research, LLC Management Incentive Plan, if applicable; (ii) a material
adverse change to Participant’s authority, job duties or responsibilities as
compared to Participant’s authority, job duties or responsibilities immediately
prior to the Change in Control; (iii) a requirement that Participant relocate to
a principal place of employment more than fifty (50) miles from the Company’s
offices at 3201 Beechleaf Court, in Raleigh, North Carolina or Participant’s
assigned principal office location with any Subsidiary as of immediately prior
to the occurrence of the Change in Control; or (iv) if Participant has an
effective employment agreement, service agreement, or other similar agreement
with the Company or any Subsidiary, a material breach of such agreement,
provided, that, any event described in clauses (i), (ii), (iii) and (iv) above
shall constitute Good Reason only if the Participant provides the Company with
written notice of the basis for the Participant’s Good Reason within forty-five
(45) days of the initial actions or inactions of the Company or any Subsidiary
giving rise to such Good Reason and the Company or applicable Subsidiary has not
cured the identified actions or inactions within thirty (30) days of such notice
and provided further that Participant terminates his or her Service within
thirty (30) days following the Company or applicable Subsidiary’s failure to
cure within the thirty (30) day cure period.”
4.
Forfeiture; Expiration.

(a)
Termination of Service. Notwithstanding the Change in Control vesting as stated
in Section 3(b) above, any unvested portion of the Option will be forfeited
immediately, automatically and without consideration upon a termination of the
Participant’s Service (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any). In the event the Participant’s Service is terminated for Cause, the
vested portion of the Option will also be forfeited immediately, automatically
and without consideration upon that termination for Cause. Without limiting the
generality of the foregoing, the Option and the Shares (and any resulting
proceeds) will continue to be subject to Section 13 of the Plan.

(b)
Expiration. Any unexercised portion of the Option will expire on the tenth
anniversary of the Date of Grant (the “Expiration Date”), or earlier as provided
in this Agreement (including Section 5) or the Plan.

5.
Period of Exercise. Subject to the provisions of the Plan and this Agreement,
the Participant may exercise all or any part of the vested portion of the Option
at any time prior to the earliest to occur of:


2 | 6-Aug-2015 (Executive)



--------------------------------------------------------------------------------



(a)
the Expiration Date;

(b)
the date that is one (1) year following termination of the Participant’s Service
due to death or Disability;

(c)
the date that is ninety (90) days following termination of the Participant’s
Service without Cause or, to the extent applicable, for Good Reason;

(d)
the date of termination of the Participant’s Service for Cause; or

(e)
the date that is forty-five (45) days following the termination of the
Participant’s Service for any reason other than pursuant to Sections 5(b), 5(c)
or 5(d) above.

6.
Exercise of Option

(a)
Notice of Exercise. Subject to Section 4 and 5, the Participant or, in the case
of the Participant’s death or Disability, the Participant’s representative may
exercise all or any part of the vested portion of the Option by delivering to
the Company at its principal office a written notice of exercise in the form of
the attached as shown on Appendix A or any other form that the Committee may
permit (such notice, a “Notice of Exercise”). The Notice of Exercise will be
signed by the person exercising the Option. In the event that the Option is
being exercised by the Participant’s representative, the Notice of Exercise will
be accompanied by proof (satisfactory to the Committee) of the representative’s
right to exercise the Option. The Participant or the Participant’s
representative will deliver to the Committee, at the time of giving the Notice
of Exercise, payment in a form permissible under Section 7 for the full amount
of the Purchase Price and applicable Tax-Related Items withholding as provided
below.

(b)
Issuance of Common Stock. After all requirements with respect to the exercise of
the Option have been satisfied, including any Tax-Related Items, the Committee
will cause to be issued the Shares as to which the Option has been exercised
(or, in the Committee’s discretion, in un-certificated form, upon the books of
the Company’s transfer agent), registered in the name of the person exercising
the Option (or in the names of such person and his or her spouse as community
property or as joint tenants with right of survivorship if recognized in the
Participant’s jurisdiction). Neither the Company nor the Committee will be
liable to the Participant or any other Person for damages relating to any delays
in issuing the Shares or any mistakes or errors in the issuance of the Shares.

(c)
Responsibility for Taxes. The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary employing or
retaining the Participant (the “Employer”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including, but not limited to,


3 | 6-Aug-2015 (Executive)



--------------------------------------------------------------------------------



the grant, vesting, or exercise of the Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
Employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(d)
Withholding Requirements. Prior to any relevant taxable or tax withholding
event, as applicable, the Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy their
withholding obligations with regard to all Tax-Related Items by any of the means
described in of the Plan or Section 7 of this Agreement.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the exercised Options, notwithstanding that a number of the
Shares is held back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer, including
through withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer, any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of Shares, if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items.
7.
Payment for Shares. The “Purchase Price” will be the Exercise Price multiplied
by the number of Shares with respect to which the Option is being exercised. All
or part of the Purchase Price and any Tax-Related Items withholding may be paid
as follows:

(a)
Cash or Check. In cash or by bank certified check.

(b)
Brokered Cashless Exercise. To the extent permitted by applicable law and unless
otherwise provided by the Committee, from the proceeds of a sale through a
broker on the date of exercise of some or all of the Shares to which the
exercise relates. In that case,


4 | 6-Aug-2015 (Executive)



--------------------------------------------------------------------------------



the Participant will provide the Company a properly executed Notice of Exercise,
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company the amount of sale proceeds to pay the aggregate purchase price
and/or Tax-Related Items withholding, as applicable. To facilitate the
foregoing, the Company may enter into agreements or coordinate procedures with
one or more brokerage firms.
(c)
Net Exercise. By reducing the number of Shares otherwise deliverable upon the
exercise of the Option by the number of Shares having a Fair Market Value equal
to the amount of the Purchase Price and/or Tax-Related Items withholding, as
applicable.

(d)
Surrender of Stock. In each instance, at the sole discretion of the Committee,
by surrendering, or attesting to the ownership of, Shares that are already owned
by the Participant free and clear of any restriction or limitation, unless the
Committee specifically agrees to accept such Shares subject to such restriction
or limitation. Such Shares will be surrendered to the Company in good form for
transfer and will be valued by the Company at their Fair Market Value on the
date of the applicable exercise of the Option, or to the extent applicable, on
the date the Tax-Related Items withholding is to be determined. The Participant
will not surrender, or attest to the ownership of, Shares in payment of the
Purchase Price (or Tax-Related Items withholding) if such action would cause the
Company to recognize compensation expense (or additional compensation expense)
with respect to this Option for financial reporting purposes that otherwise
would not have occurred.

8.
Adjustment to Option. In the event of any change with respect to the outstanding
Shares contemplated by Section 4.5 of the Plan, the Option may be adjusted in
accordance with Section 4.5 of the Plan.

9.
Nature of Grant. In accepting the grant of the Option, the Participant
acknowledges, understands and agrees that:



(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;



(b)
the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;



(c)
all decisions with respect to future Options or other grants, if any, will be at
the sole discretion of the Company;



(d)
the Option grant and the Participant’s participation in the Plan shall not be
interpreted as forming a Service contract with the Company or any Subsidiary;



(e)
the Participant is voluntarily participating in the Plan;

 

5 | 6-Aug-2015 (Executive)



--------------------------------------------------------------------------------



(f)
the Option and the Shares subject to the Option, and the income and value of
same, are not intended to replace any pension rights or compensation;



(g)
the Option and the Shares subject to the Option, and the income and value of
same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments;

 
(h)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



(i)
if the underlying Shares do not increase in value, the Option will have no
value;

(j)
if the Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;



(k)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from a termination of the Participant’s Service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and in consideration
of the grant of the Option to which the Participant is otherwise not entitled,
the Participant irrevocably agrees never to institute any claim against the
Company or any of its Subsidiaries, waives the Participant’s ability, if any, to
bring any such claim, and releases the Company and its Subsidiaries from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim;

(l)
neither the Company nor any Subsidiary shall be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to the
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.

10.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

11.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in


6 | 6-Aug-2015 (Executive)



--------------------------------------------------------------------------------



this Agreement and any other Option grant materials by and among, as applicable,
the Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Fidelity Stock Plan Services, LLC and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s Service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant Options or other equity awards to the
Participant or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing the Participant’s consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that the Participant may contact the
Participant’s local human resources representative.

7 | 6-Aug-2015 (Executive)



--------------------------------------------------------------------------------



12.
Language. If the Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

13.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

14.
Imposition of Other Requirements. The Company reserves the right to impose any
other requirements on the Participant’s participation in the Plan, on the Option
and on any shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.



15.
Appendix. Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in the Appendix B
for the Participant’s country. The Appendix B constitutes part of this Option
Agreement.



16.
Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares (e.g., Options) under the
Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Participant is responsible for ensuring compliance
with any applicable restrictions and is advised to consult his or her personal
legal advisor on this matter.

17.
Miscellaneous Provisions

(a)
Securities or Exchange Control Laws Requirements. No Shares will be issued or
transferred pursuant to this Agreement unless and until all then applicable
requirements imposed by federal and state securities and other securities or
exchange control laws, rules and regulations and by any regulatory agencies
having jurisdiction, and by any exchanges upon which the Shares may be listed,
have been fully met. As a condition precedent to the issuance of Shares pursuant
to this Agreement, the Company may require the Participant to take any
reasonable action to meet those requirements. The Committee may impose such
conditions on any Shares issuable pursuant to this Agreement as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which shares of
the same class are then listed and under any blue sky or other securities laws
applicable to those Shares.


8 | 6-Aug-2015 (Executive)



--------------------------------------------------------------------------------



(b)
Rights of a Shareholder of the Company. Neither the Participant nor the
Participant’s representative will have any rights as a shareholder of the
Company with respect to any Shares subject to the Option until the Participant
or the Participant’s representative becomes entitled to receive those Shares by
(i) filing a Notice of Exercise, (ii) paying the Purchase Price and Tax-Related
Items withholding as provided in this Agreement, and the Company actually
receiving those amounts, (iii) the Company issuing those Shares and entering the
name of the Participant in the register of shareholders of the Company as the
registered holder of those Shares and (iv) satisfying any other conditions as
the Committee reasonably requires.

(c)
Transfer Restrictions. The Shares purchased by exercise of the Option will be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
shares are listed, any applicable federal, state or local laws and any agreement
with, or policy of, the Company or the Committee to which the Participant is a
party or subject, and the Committee may cause orders or designations to be
placed upon the books and records of the Company’s transfer agent to make
appropriate reference to such restrictions.

(d)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Cause.

(e)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s General Counsel and will be deemed effective upon
actual receipt. Any notification required by the terms of this Agreement will be
given by the Company (x) in a writing addressed to the address that the
Participant most recently provided to the Company and will be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid, or (y) by facsimile or electronic transmission to the Participant’s
primary work fax number or e-mail address (as applicable) and will be deemed
effective upon confirmation of receipt by the sender of such transmission.

(f)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether


9 | 6-Aug-2015 (Executive)



--------------------------------------------------------------------------------



oral or written and whether express or implied) that relate to the subject
matter of this Agreement.
(g)
Waiver. No waiver of any breach or condition of this Agreement by the
Participant or any other Participant will be deemed to be a waiver of any other
or subsequent breach or condition whether of like or different nature.

(h)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

(i)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(j)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(k)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. The Participant
and each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or be related to the Plan and this Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
claim, cause of action or proceeding, exclusively in the United States District
Court for the District of Delaware (the “Chosen Court”), and hereby
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Court,
(ii) waives any objection to laying venue in any such proceeding in the Chosen
Court, (iii) waives any objection that the Chosen Court is an inconvenient forum
or does not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such claim or cause of action will be effective
if notice is given in accordance with this Agreement. 

(l)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.


10 | 6-Aug-2015 (Executive)



--------------------------------------------------------------------------------



(m)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Option subject to all
of the terms and conditions of the Plan and this Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable term and provision of the Plan will govern
and prevail.

[Signature page follows.]



11 | 6-Aug-2015 (Executive)



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Participant have executed this Stock
Option Award Agreement as of the date first written above.
PARTICIPANT
 
INC RESEARCH HOLDINGS, INC.
 
 
 
 
PARTICIPANT
 
INC RESEARCH HOLDINGS, INC.
 
 
 
 
 
 
By:
/s/ Duncan Jamie Macdonald
 
 
Name:
Duncan Jamie Macdonald
 
 
Title:
Chief Executive Officer
 
 
 
 
[Electronic Signature]
 
 
 
____________________
 
 
 
Participant Signature
 
 
 
Name: [Participant Name]
 
 
 
Acceptance Date: [Acceptance Date]


 
 
 


[Signature Page – Form – Stock Option Award Agreement for Non-U.S. Participants]



--------------------------------------------------------------------------------

Appendix A-1

APPENDIX A
NOTICE OF EXERCISE
INC Research Holdings, Inc. 
 
 
[Address 1] 
 
 
[Address 2]
 
 
Attention: General Counsel
 
 
 
 
 
 
 
Date of Exercise: _________________

Ladies & Gentlemen:
1.    Exercise of Option. This constitutes notice to INC Research Holdings, Inc.
(the “Company”) that, pursuant to my INC Research Holdings, Inc. 2014 Equity
Incentive Plan Stock Option Award Agreement, dated ___________, 20__ (the “Award
Agreement”), I elect to purchase the number of Shares set forth below for the
price set forth below. Capitalized terms used and not otherwise defined in this
notice will have the meanings ascribed to those terms in the Award Agreement. By
signing and delivering this notice to the Company, I hereby acknowledge that I
am the holder of the Option exercised by this notice and have full power and
authority to exercise the Option.
Number of Shares as to which Option is exercised (“Optioned Shares”):
 
Shares to be issued in name of:
 
Date of Grant:
 
Total Purchase Price:
 



2.    Delivery of Payment. With this notice, I hereby deliver to the Company the
full exercise price of the Optioned Shares and any and all withholding
Tax-Related Items due in connection with the exercise of my Option, subject to
satisfaction of the Purchase Price any and all withholding Tax-Related Items in
any other manner consistent with the Award Agreement and the Plan.
3.    Rights as Stockholder. While the Company will endeavor to process this
notice in a timely manner, I acknowledge that, until the issuance of the
Optioned Shares (or, in the Committee’s discretion, in un-certificated form,
upon the books of the Company’s transfer agent) and my satisfaction of any other
conditions imposed by the Committee pursuant to the Plan or as set forth in the
Award Agreement, no right to vote or receive dividends or any other rights as a
stockholder

6-Aug-2015 (Executive)





--------------------------------------------------------------------------------

Appendix A-2

will exist with respect to the Optioned Shares, notwithstanding the exercise of
my Option. No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance of the Optioned Shares.
4.    Interpretation. Any dispute regarding the interpretation of this notice
will be submitted promptly by me or by the Company to the Committee. The
resolution of such a dispute by the Committee will be final and binding on all
parties.
5.    Entire Agreement. The Plan, the Award Agreement under which the Optioned
Shares were granted are incorporated herein by reference and, together with this
notice, constitute the entire agreement of the parties with respect to the
subject matter of this notice.
Very truly yours,
 
Very truly yours,
 
 


Signature:
 
Name:
 
Address:
 
 
 
 
 






6-Aug-2015 (Executive)

--------------------------------------------------------------------------------

Appendix B-1

APPENDIX B
INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan
Stock Option Award Agreement


Country-Specific Terms and Conditions


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the INC Research Holdings, Inc. 2014 Equity Incentive
Plan (the “Plan”) and the Stock Option Award Agreement for Non-U.S. Participants
(the “Option Agreement”). This Appendix constitutes part of the Option
Agreement.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option if
the Participant is employed by an employing entity in a country listed below. If
the Participant moves to another country after receiving the grant of the
Option, the Company will, in its discretion, determine the extent to which the
terms and conditions herein will be applicable to the Participant.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of September 2014. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the Participant
exercises the Option or sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.













6-Aug-2015 (Executive)





--------------------------------------------------------------------------------

Appendix B-2

SINGAPORE
Notifications
Securities Law Notification. The grant of the Option is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. The
Participant should note that the grant of the Option is subject to section 257
of the SFA and the Participant will not be able to make (i) any subsequent sale
of the Shares in Singapore or (ii) any offer of such subsequent sale of the
Shares in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the SFA. The Company’s shares are traded on the NASDAQ Global Select Market,
which is located outside of Singapore, under the ticker symbol “INCR” and the
Shares acquired under the Plan may be sold through this exchange.
Director Notification Requirement. If the Participant is a director, associate
director or shadow director1 of a Singapore Subsidiary, the Participant is
subject to certain notification requirements under the Singapore Companies Act,
regardless of whether the Participant is a Singapore resident or employed in
Singapore. Among these requirements is the obligation to notify the Singapore
Subsidiary in writing when the Participant receives or disposes of an interest
(e.g., Options, Shares) in the Company or a Subsidiary. These notifications must
be made within two (2) business days of acquiring or disposing of any interest
in the Company or any Subsidiary or within two (2) business days of becoming a
director, associate director or shadow director if such an interest exists at
that time.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 6 of the
Option Agreement:
If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the tax year in which the event giving rise to the liability
occurs or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax will constitute a loan owed by the Participant to the
Company or the Employer, effective on the Due Date. The Participant agrees that
the loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in the Plan or in Section 6 of the Option Agreement.
_______________________
1 A shadow director is an individual who is not on the board of directors of the
Singapore Subsidiary but who has sufficient control such that the board of
directors of the Singapore Subsidiary acts in accordance with the directions or
instructions of the individual.

6-Aug-2015 (Executive)

--------------------------------------------------------------------------------

Appendix B-3

Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above. In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime. The Participant is responsible for
reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contributions due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Plan or in Section 6 of the Option
Agreement.
Joint Election. As a condition of the Participant’s participation in the Plan,
the Participant agrees to accept any liability for secondary Class 1 national
insurance contributions which may be payable by the Company and/or the Employer
in connection with the Option and any event giving rise to Tax-Related Items
(the “Employer’s NICs”). Without limitation to the foregoing, the Participant
agrees to enter into a joint election with the Company (the “Joint Election”),
the form of such Joint Election being formally approved by HMRC, and to execute
any other consents or elections required to accomplish the transfer of the
Employer’s NICs to the Participant. The Participant further agrees to execute
such other joint elections as may be required between the Participant and any
successor to the Company and/or the Employer. The Participant further agrees
that the Company and/or the Employer may collect the Employer’s NICs from him or
her by any of the means set forth in Plan or in Section 6 of the Option
Agreement.
If the Participant does not enter into a Joint Election, or if approval of the
Joint Election has been withdrawn by HMRC, the Company, in its sole discretion
and without any liability to the Company or the Employer, may choose not to
issue or deliver any Shares to the Participant upon exercise of the Option.





6-Aug-2015 (Executive)



